DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 1-20 are pending. Claims 5-10 and 14-20 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “ (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one epoxy structure selected from 
    PNG
    media_image1.png
    64
    87
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    70
    92
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
” in lines 22-24, which is indefinite because the structure of (B) the epoxy compound because 
    PNG
    media_image1.png
    64
    87
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    70
    92
    media_image2.png
    Greyscale
 each do not have at least one norbornane structure and have only one epoxy group, and 
    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
 has one norbornane structure and has only one epoxy group. It is therefore unclear if the epoxy compound is required to have at least one norbornane structure and at least two epoxy groups. Based on the specification of the instant application [0023, 0024], for further examination of the claims, this limitation is interpreted as “the epoxy compound has at least one moiety selected from 
    PNG
    media_image1.png
    64
    87
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    70
    92
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1).
Regarding claim 1, Arai teaches a benzoxazine resin composition comprising a multifunctional benzoxazine resin having the formula [0010, 0041, 0044] 
    PNG
    media_image4.png
    383
    529
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    251
    446
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    392
    540
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    269
    363
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    268
    372
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    269
    365
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    265
    374
    media_image10.png
    Greyscale
, , 
    PNG
    media_image11.png
    266
    363
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    268
    363
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    328
    398
    media_image13.png
    Greyscale
, or 
    PNG
    media_image14.png
    112
    590
    media_image14.png
    Greyscale
 [0044], which reads on a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from (1) a multifunctional benzoxazine compound having a structural unit of formula (1), wherein R represents a linear alkyl group having 1 carbon atom or an aryl group having 6 carbon atoms, and each Z represents a hydrogen, a hydrocarbon group having 1 to 3 carbon atoms, and/or a linking group, and is optionally the same or different, wherein at least one Z represents a linking group, and benzoxazine rings are linked by the linking group, (2) a multifunctional benzoxazine compound represented by a structure of formula (2), wherein L represents a divalent organic group having 2 aromatic rings as claimed. Arai teaches that the benzoxazine resin composition further comprises a multifunctional 
Arai does not teach that the curable resin composition further comprises (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one epoxy structure selected from 
    PNG
    media_image1.png
    64
    87
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    70
    92
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
. However, Le teaches dicyclopentadiene dioxide (p. 12, l. 6-7) that is an epoxy reactive diluent (p. 12, l. 5-7) that is present in a curable composition (p. 10, l. 3) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12). Arai and Le are analogous art because both references are in the same field of endeavor of a curable resin composition containing a benzoxazine compound optionally having at least two benzoxazine rings and an epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resin in Arai’s benzoxazine resin composition, which would read on wherein the curable resin composition further comprises (B) an epoxy compound having one norbornane structure and two epoxy groups, wherein the epoxy compound has at least one epoxy structure 
    PNG
    media_image1.png
    64
    87
    media_image1.png
    Greyscale
 and 
    PNG
    media_image3.png
    69
    97
    media_image3.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the dicyclopentadiene dioxide (p. 12, l. 6-7) is beneficial for being an epoxy reactive diluent (p. 12, l. 5-7) that is beneficial for reducing a composition’s viscosity when combined with a curable composition (p. 10, l. 3-6) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12), which would have been desirable for Arai’s benzoxazine resin composition because Arai teaches that the benzoxazine resin composition comprises a multifunctional benzoxazine resin [0010, 0041, 0044], a multifunctional epoxy resin that is a liquid at 40°C, that has three or more glycidyl groups [0010], a curing agent [0013, 0107], and optionally a high-toughness thermoplastic resin component that facilitates adjustment of the viscosity of the benzoxazine resin composition [0037], and that the multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups [0010] provides low viscosity [0050].
Regarding claim 3, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 1, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 1, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s inorganic filler to modify Arai’s benzoxazine resin composition, which 
Regarding claims 4 and 13, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 1 or 3, further containing (F) a curing accelerator as claimed.

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) as applied to claim 1, and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Regarding claim 2, Arai in view of Le renders obvious the curable resin composition according to claim 1 as explained above. Arai teaches that the 
    PNG
    media_image15.png
    183
    342
    media_image15.png
    Greyscale
 (p. 1). Arai’s Tactix 742 therefore reads on wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n as claimed.
Regarding claim 11, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 2, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 2, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious 
Regarding claim 12, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 2, further containing (F) a curing accelerator as claimed.

Response to Arguments
Applicant’s arguments, see p. 3-4, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1-4 and 11-13 under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2014/0212658 A1) as evidenced by Ahsan et al. (US 2004/0217376 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) or further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767